DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
The applicant argues: that Shimomugi et al. do not disclose the feedback control unit calculates a step-up ratio of the multi-phase converter and changes a control gain in the feedback control on the basis of the step-up ratio. The examiner disagrees.
Shimomugi et al. disclose the converter operates in different modes: DCM, Critical, CCM (para. [0081]). That is, Shimomugi et al. disclose different step up ratios depending on load demand. Moreover, the sensed current slope determines the operating mode ([0095]-[0099]). Para. [0007] explains bus bar voltage detection and bus bar current change for controlling the duty cycle. Fig. 6 illustrates changing the control gain. Therefore, the examiner submits that Shimomugi et al. does indeed disclose the claimed invention regarding the calculation of a step-up ratio of the converter and changing a control gain in the feedback control on the basis of the step-up ratio.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomugi et al. (US 2015/0102759) in view of Ge et al. (US 2019/0181 766 — IDS).
Shimomugi et al. disclose a multi-phase converter (fig. 1) control device (10) that performs PWM control on driving of a multi-phase converter (fig. 1) configured such that a plurality of converters (4a, 5a, 6a and 4b, 5b, 6b) connected to each other in parallel have reactors (4a, 4b), and step up an input voltage (2) to generate a step-up voltage, the multi-phase converter control device comprising: a feedback control unit (10) configured to perform feedback control such that the step-up voltage is a target voltage; a PWM control unit (21, 22, 23) configured to generate a PWM signal on the basis of a voltage command value output from the feedback control unit; and a drive unit (24) configured to drive the multi-phase converter on the basis of the PWM signal, wherein the feedback control unit calculates a step-up ratio of the multi-phase converter and changes a control gain in the feedback control on the basis of the step-up ratio (e.g. see figure 6). 
However, Shimomugi et al. does not disclose the inductors (reactors) being magnetically coupled. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Shimomugi et al. to include reactors magnetically coupled with each other in order to provide an interleaved converter for providing reduced current ripple and increased current capability over an increased range of voltage gain by using uses inductive coupling between the inductors as taught by Ge et al.

Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                         3/10/2022